Filed 7/29/21 Laroya v. Laroya CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

 AMARJIT LAROYA,                                                                               C091576

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19DV02501)

           v.

 HUSSAN LAROYA,

                    Defendant and Appellant.




         Hussan Laroya appeals from a domestic violence restraining order issued after
trial to protect Amarjit Laroya. Hussan contends the trial court abused its discretion in
issuing the order. In support of his contention, Hussan argues there was insufficient
evidence he abused Amarjit. He also argues the trial court erred in allowing his adult
sons to testify. As we explain below, despite being represented by counsel, Hussan has
failed to preserve these claims on appeal. The claims are thus forfeited and we will
affirm the trial court’s order.
         In order to preserve a claim on appeal, the appellate brief must “[s]upport any
reference to a matter in the record by a citation to the volume and page number of the
record where the matter appears” (Cal. Rules of Court, rule 8.204(a)(1)(C)), it must also
support each point by argument and, if possible, by citation to authority (Cal. Rules of


                                                             1
Court, rule 8.204(a)(1)(B)). In his opening brief, Hussan identifies five separate issues
on appeal; however, his purported analysis of those issues contain not a single citation to
the record. It is not this court’s task to search the record for evidence that supports a
party’s factual statements, and we will disregard statements not supported by proper
citation. (In re Marriage of Tharp (2010) 188 Cal.App.4th 1295, 1310, fn. 3; Regents of
the University of California v. Sheily (2004) 122 Cal.App.4th 824, 826, fn. 1.)
       Moreover, in the argument section of his opening brief, Hussan failed to support
the issues he raised with citation to relevant legal authority or meaningful analysis.
Instead, Hussan rests his claims solely on passing reference to statutes without
explanation. An appellant who does not provide adequate legal authority and analysis to
support a contention forfeits that contention. (Ewald v. Nationstar Mortgage, LLC
(2017) 13 Cal.App.5th 947, 948; Nielsen v. Gibson (2009) 178 Cal.App.4th 318, 324.)
Accordingly, Hussan has forfeited his claims for this reason as well.

                                       DISPOSITION
       The orders of the trial court are affirmed. Appellant shall pay respondent’s costs
of this appeal. (See Cal. Rules of Court, rule 8.278(a).)




                                                   HULL, Acting P. J.


We concur:



MAURO, J.



DUARTE, J.



                                              2